 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11   ANDRE M. LEIVA,                        )   NO. CV 19-6099-JAK (AS)
                                            )
12                     Plaintiff,           )   ORDER ACCEPTING FINDINGS,
                                            )
13             v.                           )   CONCLUSIONS AND RECOMMENDATIONS
                                            )
14   L. ZELAYA,                             )   OF UNITED STATES MAGISTRATE
                                            )
15                     Defendant.           )   JUDGE
                                            )
16
17
18        Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   First Amended Complaint, all of the records herein, and the Report and
20   Recommendation     of   United    States   Magistrate   Judge,   to   which   no
21   objections were filed and as to which a Notice of Clerical Error has
22   been filed. Dkt. 16. Based on that review, the Court accepts the
23   findings, conclusions and        recommendations of the Magistrate Judge.
24
25        IT IS ORDERED that Judgment shall be entered dismissing this
26   action with prejudice.
27   //
28   //
 1   //
 2        IT IS FURTHER ORDERED that the Clerk serve copies of this Order
 3   and the Judgment herein on Plaintiff at his current address of record.
 4
 5        LET JUDGMENT BE ENTERED ACCORDINGLY.
 6
 7        DATED: March 31, 2020.
 8
 9
10
                                         JOHN A. KRONSTADT
11                                  UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       2
